C. Allen, J.
The defendant owned no land adjoining any lot actually owned by G. F. Kimball, or known as his lot; and even if paroi evidence could be received to show that he intended to refer to a particular lot owned by Ellen P. Kimball instead of G. F. Kimball, the description of the land intended to be conveyed is still fatally defective, under the Pub. Sts. c. 78, § 1, in not describing the boundaries with sufficient certainty. The words “ adjoining G. F. Kimball’s lot on the east, and running due east,” do not necessarily imply that the western line would extend along the whole length of Kimball’s lot, but would be equally well satisfied if the western line of the land intended to be conveyed extended only part way upon that lot. The length of the base line is therefore not fixed. Without adverting particularly to other difficulties, this description cannot be rendered certain without a virtual substitution of an oral understanding for a written contract.

Judgment on the verdict.